--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.05

FOURTH AMENDMENT TO
 
MANAGEMENT AND SERVICES AGREEMENT
 
This FOURTH AMENDMENT TO MANAGEMENT AND SERVICES AGREEMENT (this “Fourth
Amendment”), dated as of January 6, 2010, is entered into by and among MORRIS
COMMUNICATIONS COMPANY, LLC, a Georgia limited liability company (“Morris
Communications”), MSTAR SOLUTIONS, LLC, a Georgia limited liability company
(“MSTAR Solutions”) and MORRIS PUBLISHING GROUP, LLC, a Georgia limited
liability company (“Morris Publishing”), and amends that certain Management and
Services Agreement dated as of August 7, 2003 (the “Agreement”), as amended by
that certain First Amendment to Management and Services Agreement dated as of
February 24, 2005 (the “First Amendment”), that certain Second Amendment to
Management and Services Agreement dated as of May 16, 2008 (the “Second
Amendment”) and that certain Third Amendment to Management and Services
Agreement dated as of October 1, 2008 (the “Third Amendment”). Capitalized terms
used and not defined herein shall have the meaning attributed to such term in
the Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Morris Communications, MSTAR Solutions and Morris Publishing each
desire to amend the Agreement, as amended by the First Amendment, the Second
Amendment and the Third Amendment, in order to fix the combined annual payment
of the Morris Communications Fee and the MSTAR Solutions Fee at actual costs,
provided that the combined annual payment of the Morris Communications Fee and
the MSTAR Solutions Fee shall not, under any circumstances, exceed $22,000,000
in the aggregate during any given calendar year;
 
WHEREAS, Morris Publishing has agreed to implement the restructuring
transactions contemplated by that certain Restructuring Support Agreement dated
as of October 30, 2009 (the “Restructuring Support Agreement”), by and among
Morris Publishing, Morris Publishing Finance Co. (“Morris Finance”), the
subsidiaries of Morris Publishing signatory thereto and certain holders of the
7% Senior Subordinated Notes due 2013 of Morris Publishing and Morris Finance
signatory thereto, through either (i) an out-of-court exchange offer or (ii) a
pre-packaged plan of reorganization under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532; and
 
WHEREAS, the Restructuring Support Agreement requires the parties hereto to
enter into this Fourth Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Management and Services Agreement. From and after the
Restructuring Effective Date (as defined in the Restructuring Support
Agreement), the Agreement is hereby amended as follows:
 
(a) Section 2.1 is hereby amended and restated in its entirety as follows:
 
“2.1           Fee.
 
(a) The fee payable by Morris Publishing to Morris Communications (“Morris
Communications’ Fee”) shall be the amount of actual annual expenses allocated by
Morris Communications for the Services provided by Morris Communications in the
management of Morris Publishing’s business, including any Third Party Costs
(such allocation to be based upon the time and resources spent by Morris
Communications on the management of Morris Publishing’s business).
 
(b) The fee payable by Morris Publishing to MSTAR Solutions (“MSTAR Solutions’
Fee”) shall be Morris Publishing’s allocable share (based upon usage) of the
actual annual costs of operations of MSTAR Solutions, including Third Party
Costs, as allocated by Morris Communications.
 
(c) Collectively, the Morris Communications’ Fee and the MSTAR Solutions’ Fee
are referred to as the Fee.
 
(d) Morris Publishing shall share its home office facilities in Augusta, Georgia
with Morris Communications.
 
(e) Notwithstanding anything to the contrary contained herein, the Fee shall
not, under any circumstances, exceed $22,000,000 in the aggregate during any
given calendar year.”
 
SECTION 2. Reference to and Effect Upon the Management and Services Agreement.
Except as specifically amended hereby, each of the parties hereto hereby
acknowledges and agrees that all terms and conditions contained in the
Agreement, as amended hereby, shall remain in full force and effect. Each of the
parties hereto hereby confirm that the Agreement, as amended hereby, is in full
force and effect; provided, however, that the parties understand and agree that
the amendment to Section 2.1 in this Fourth Amendment shall be effective only
upon, from and after the Restructuring Effective Date, and that Section 2.1 as
in existence immediately prior to this Fourth Amendment shall remain in effect
until, and with respect to all periods prior to, the Restructuring Effective
Date.
 
SECTION 3. Execution in Counterparts. This Fourth Amendment may be executed and
delivered in any number of counterparts (including delivery by facsimile or
portable document format (PDF)), each of which will be deemed an original, but
all of which together will constitute one and the same instrument.
 
SECTION 4. Integration. The Agreement, as amended by this Fourth Amendment,
constitutes the sole and entire agreement of the parties to this Fourth
Amendment with respect to the subject matter contained herein and therein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.
 
SECTION 5. Severability. Wherever possible, each provision of this Fourth
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Fourth Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Fourth Amendment or the Agreement.
 
SECTION 6. Governing Law. The construction, validity and enforceability of this
Fourth Amendment shall be governed by the laws of the State of Georgia, without
regard to its conflicts of laws principles.
 
SECTION 7. Headings. Section headings in this Fourth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Fourth Amendment for any other purposes.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 
MORRIS COMMUNICATIONS COMPANY, LLC
 
By: 1/6/2010
 /s/ Steve K. Stone  
Name: Steve K. Stone   
 
Title: Senior Vice President/CFO
       
MSTAR SOLUTIONS, LLC
 
By: 1/6/2010
/s/ Steve K. Stone   
Name: Steve K. Stone
 
Title: Chief Financial Officer/CFO
       
MORRIS PUBLISHING GROUP, LLC
 
By: 1/6/2010
/s/ Steve K. Stone   
Name: Steve. K. Stone
 
Title: Chief Financial Office/CFO
       

 